Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 1-20 is/are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a card assembly, as further detailed in the independent claims, such that the first and second cards are slidable relative to one another along a first direction, in a first channel, and along a second direction, in a second channel, wherein the first and second channels intersect one another, and wherein the first and second cards are slidable relative to one another between multiple positions to selectively expose and cover each identification chip of the first and second pairs of identification chips.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887